       Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 1 of 16




                                UNITEO STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                                                                                 l
           v.                                                  CR. NO. 18-053 ( (BJ)
                                                                   and 20-113
FIROZ PATEL.

                Defendant.


                                  STATEMENT OF THE OFFENSE

          Pursuant to Fed. R. Crim. P. ll, the United States of America, by and through its attorney,

the United States Attorney for the District of Columbia, and defe11datit Piroz Patel, with the

concuJTence of his attorney, agr�e an4 stipulate as follows that at times relevant to this matter:

                                              Background

          1.       A money transmitting business was one which transferred fluids on behalf of the

public by any and all means, including electronic transfers within the United States or to .locations

abroad.

          2.       Money transniitting businesses were required to be registered with the Financial

Crimes Enforcement Network ("FinCEN").

          3.       Money transmitting businesses were required to be licensed in each state where the

failure to do so is punishable as a misdemeanor or a felony under state law. The District of

· Columbia Money Transmitters Act required all money transmission businesses to obtain a license

from the Superintendent of the Office of Banking and Financial Institutions of the Distric.t of

Columbia. Pt1rsuant to D.C. law. a violation of this statute was a felony punishable by a fine of not

more than $25,000, imprisonment of not tnorcthan five years, or both.
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 2 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 3 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 4 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 5 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 6 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 7 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 8 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 9 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 10 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 11 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 12 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 13 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 14 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 15 of 16
Case 1:18-cr-00053-KBJ Document 91 Filed 07/16/20 Page 16 of 16
